NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
                                           
Drawings
Figures 1 and 2a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(u):  Numbering of views:  (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Therefore the different views in Fig. 2a must be numbered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22 and 1L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the bushings feature.
The abstract of the disclosure is objected to because the inclusion of legal phraseology such as “said" in the abstract is improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what dimension inside the bowl is “a diameter for solid discharge” referring to. Claims 13-24 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 25, it is unclear if “the wall” in line 5 refers to the wall previously recited in line 3 or to a different wall. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17, 19, 24 -26 are rejected under 35 U.S.C. 103 as being unpatentable over Ostkamp (U.S. Patent Application Pub. No. 2006/0089247) in view of DE 3345400 (Holzer et al.).
Regarding claim 12, Ostkamp discloses a decanter centrifuge comprising: a centrifugal bowl 3 rotatable around an axis at a speed and including at least one liquid phase discharge outlet 19 at a first end and at least one solids discharge opening 17 at an opposite second end; a scroll conveyor 5 mounted substantially coaxially inside the centrifugal bowl for rotation about said axis at a speed that is different from the speed of rotation of the centrifugal bowl for transporting a solid phase towards said solids discharge opening, wherein the liquid phase discharge outlet includes port members 21, and adjusting a diameter for solid discharge inside the bowl at the solids discharge opening (para. [0036], Fig. 5), but does not disclose a set of bushings.
DE 3345400 discloses a set of bushings 5 is provided to adjust a diameter for solid discharge inside the bowl at the solids discharge opening (claim 5 of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation).
Regarding claim 13, Ostkamp does not disclose wherein the set of bushings includes a plurality of bushings and the bushings in the set are exchangeable with one another.
DE 3345400 discloses wherein the set of bushings includes a plurality of bushings and the bushings in the set are exchangeable with one another (para. [0022] of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation).
Regarding claim 14, Ostkamp does not disclose wherein bushings in said set are radially adjustable relative to said axis.
DE 3345400 discloses wherein bushings in said set are radially adjustable relative to said axis (claim 5 of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings 
Regarding claim 15, Ostkamp does not disclose wherein one or more bushings in said set is screwed to said centrifugal bowl, fixed relative to said centrifugal bowl, provided with a spacer, or a combination thereof.
DE 3345400 discloses wherein one or more bushings in said set is screwed to said centrifugal bowl, fixed relative to said centrifugal bowl, provided with a spacer, or a combination thereof (para. [0020] and [0022]; claim 5 of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation).
Regarding claim 16, Ostkamp does not disclose wherein one or more bushings in said set is mounted with a system that allows changing of solid discharge diameter inside the bowl.
DE 3345400 discloses wherein one or more bushings in said set is mounted with a system (sealing body with multilayered lining) that allows changing of solid discharge diameter inside the bowl (para. [0020]; claim 5 of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily 
Regarding claim 17, Ostkamp does not disclose wherein one or more bushings in said set is manufactured from wear resistant material. 
DE 3345400 discloses that the bushing configuration is resistant to wear and tear, and therefore it is considered inherent that the bushings of DE 3345400 are manufactured from wear resistant material (para. [0030] of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation).
Regarding claim 19, Ostkamp does not disclose wherein one or more bushings in said set is provided with an outwardly extending shoulder.
DE 3345400 discloses wherein one or more bushings in said set is provided with an outwardly extending shoulder (para. [0020]; claim 5 of English machine translation). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation).
Regarding claim 24, Ostkamp discloses wherein said liquid discharge outlet is provided with weir plates 21.
Regarding claim 25, Ostkamp discloses a decanter centrifuge comprising: an axially extending centrifugal bowl 3 rotatable around a central axis and including at least one liquid phase discharge outlet 19 through a wall positioned proximate a first axial end and at least one solids discharge opening 17 through the wall positioned proximate an opposite second end; a scroll conveyor 5 mounted substantially coaxially inside the centrifugal bowl rotatable about said axis independently from rotation of the centrifugal bowl, the scroll conveyor configured for transporting a solid phase towards said solids discharge opening via scroll flights 42, but does not disclose a plurality of bushings that are engageable within the solids discharge opening and define a pathway through the discharge opening from a first end to a second end, at least one of said bushings being movable in a radial direction relative to the axis to adjust a height of the first end of the pathway relative to the wall of the centrifugal bowl, thereby adjusting a height through which the solid phase being transported by the scroll conveyor discharges through the solids discharge opening.
DE 3345400 discloses a plurality of bushings 5 that are engageable within the solids discharge opening and define a pathway through the discharge opening from a first end to a second end, at least one of said bushings being movable in a radial direction relative to the axis to adjust a height of the first end of the pathway relative to the wall of the centrifugal bowl, thereby adjusting a height through which the solid phase being transported by the scroll conveyor discharges through the solids discharge opening (paras. [0020]; claim 5 of English machine translation; figures). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the 
Regarding claim 26, Ostkamp discloses a decanter centrifuge comprising: an axially extending centrifugal bowl 3 having an outer wall that defines an interior and being rotatable about a central axis, the centrifugal bowl including at least one liquid phase discharge outlet 19 through the wall positioned at a first axial end and at least one solids discharge opening 17 through the wall positioned at an opposite second end; a scroll conveyor 5 mounted substantially coaxially inside the centrifugal bowl rotatable about said axis independently from rotation of the centrifugal bowl, the scroll conveyor including a plurality of scrolls 42 that transport solids axially toward the solids discharge opening, but does not disclose a first bushing engageable within the solids discharge opening, the bushing defining a pathway through the discharge opening from a first end toward the interior of the bowl for receiving solids from the interior of the bowl to an opposite second end for discharging solids from the bowl, the first bushing being movable in a radial direction relative to the axis to alter the position of the first end relative to the wall, thereby altering the radial position at which the solids are received for discharge from the bowl. 
DE 3345400 discloses a first bushing engageable within the solids discharge opening, the bushing defining a pathway through the discharge opening from a first end toward the interior of the bowl for receiving solids from the interior of the bowl to an opposite second end for discharging solids from the bowl, the first bushing being movable in a radial direction relative to the axis to alter the position of the first end relative to the wall, thereby altering the radial position at which the solids are received for discharge from the bowl (paras. [0020]; claim 5 of English machine translation; figures). It would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Ostkamp with the bushings of DE 3345400 for the purpose of being able to adjust the bushings radially (claim 5 of English machine translation) and being easily accessible and easily exchangeable (para. [0020] and [0022] of English machine translation). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostkamp (U.S. Patent Application Pub. No. 2006/0089247) in view of DE 3345400 (Holzer et al.), as applied to claim 12 above, and further in view of Gilreath (U.S. Patent No. 3,520,473).
Regarding claim 18, modified Ostkamp does not disclose wherein one or more bushings in said set defines a flow path that is orientated in a direction opposite the direction of the bowl rotation. 
Gilreath discloses wherein one or more bushings in said set defines a flow path that is orientated in a direction opposite the direction of the bowl rotation (col. 3 lines 65-col. 4 line 17). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Ostkamp with the bushings flow path orientation taught by Gilreath for the purpose of reducing the wearing or cutting away of outer end portions of the bushings (col. 3 lines 65-col. 4 line 17).
Regarding claim 20, modified Ostkamp does not disclose wherein one or more bushings in said set defines an opening that is oriented relative to a plane perpendicular to the rotational axis at an angle within a range of 1° to 90°.
Gilreath discloses wherein one or more bushings in said set defines an opening that is oriented relative to a plane perpendicular to the rotational axis at an angle within a range of 1° to 90° (col. 3 lines 65-col. 4 line 17). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Ostkamp with the bushings flow path orientation taught by Gilreath for the purpose of reducing the wearing or cutting away of outer end portions of the bushings (col. 3 lines 65-col. 4 line 17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ostkamp (U.S. Patent Application Pub. No. 2006/0089247) in view of DE 3345400 (Holzer et al.), and further in view of Gilreath (U.S. Patent No. 3,520,473), as applied to claim 20 above, and further in view of Schlieperskoetter (U.S. Patent No. 5,244,584).
Regarding claim 21, modified Ostkamp does not disclose wherein the angle is within a range of 30                        
                            °
                        
                     to 60°.
Schlieperskoetter discloses wherein the angle is within a range of 30                        
                            °
                        
                     to 60° (col. 3 line 48 – 65). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of modified Ostkamp with the angle taught by Schlieperskoetter for the purpose of reducing  wear at the walls of the solids discharge openings (col. 3 lines 48-65).

Allowable Subject Matter
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, because the prior art does not teach or suggest wherein one or more bushings in said set defines an opening that is oriented such that the solid discharge is achieved at an angle relative to the rotational axis within a range of -45° to 45°; wherein the angle is within a range of -15° to 15°.
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art does not teach or suggest a second bushing engageable within the solids discharge opening, the second bushing defining a pathway through the discharge opening from a first end toward the interior of the bowl for receiving solids from the interior of the bowl to a second end for discharging solids from the bowl, wherein the second bushing is not identical to the first bushing; wherein the pathway of the first bushing is non-linear; wherein the pathway of the first bushing extends from its first end to its second end in a relative direction opposite from the direction of transport of solids by the scroll conveyor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shuyi S. Liu/Examiner, Art Unit 1774